Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christie (US 10,244 ,790).
Regarding claim 1, Christie teaches a cigarette holder and ash catching assembly 100 comprising: a housing 102 having a first end, a second end, and a perimeter wall extending between the first and second ends, the first end having a well extending therein, the well extending toward and being spaced from the second end such that the second end forms a closed wall 152 (depicted in fig. 7), the well defining a cigarette 131 receiving space, the housing being comprised of a mesh material such that air can freely flow through the perimeter wall and into the well; a mouth piece 101 being removably attachable to the first end and being in fluid communication with the housing (fig. 7), wherein the mouth piece 101 includes a receiver end 141 and a mouth end 147, the receiver end being threadably coupled to a collar 142 attached to the first end, wherein the mouth piece includes a mouth section having a 148 having a cylindrical shape (fig. 7), an outer surface of the receiver section being flush with an outer surface of the collar, the outer surface of the collar being flush with an outer surface of the perimeter wall of the housing, the receiver section being oriented concentrically with the mouth section (fig. 7); and wherein a cigarette 131 is positionable in the well such that smoke may be drawn from the cigarette and through the mouth piece wherein ashes from the cigarette are retained within the housing. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Christie (US 10,244,790).
Regarding claim 2-3, and 6-8, Christie does not explicitly disclose the housing length from the first end to the second end, a portion of the conduit positioned within the mouth section having a smaller diameter than diameter of the well or the diameter of the housing, or the diameter of the housing relative to the mouth section of the mouthpiece.  It has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art In re Rinehart,
Regarding claim 9, Christie teaches a cigarette holder and ash catching assembly 100 comprising: 
a housing 102 having a first end, a second end, and a perimeter wall extending between the first and second ends, the first end having a well extending therein, the well extending toward and being spaced from the second end such that the second end forms a closed wall 152, the well defining a cigarette receiving space (fig. 7), the housing being comprised of a mesh material such that air can freely flow through the perimeter wall and into the well (The plurality of chambers 102 comprises a collection of individual chambers 113. Each individual chamber 113 further comprises a chamber cylinder 108, an optional mesh filter 109; col. 3 lines 25-30);
a mouth piece 101 being removably attachable to the first end and being in fluid communication with the housing 102; the mouth piece includes a receiver end 141 and a mouth end 147, the receiver end being threadably coupled to a collar 142 attached to the first end 
wherein a cigarette 131 is positionable in the well such that smoke may be drawn from the cigarette and through the mouth piece wherein ashes from the cigarette are retained within the housing 
wherein the mouth piece includes a mouth section having a cylindrical shape (fig. 7)
wherein the mouth piece 101 includes a receiver end 141 and a mouth end 147, the receiver end being threadably coupled to a collar 142 attached to the first end, wherein the mouth piece includes a mouth section having a cylindrical shape (fig. 7), 148 having a cylindrical shape (fig. 7), an outer surface of the receiver section being flush with an outer surface of the collar, the outer surface of the collar being flush with an outer surface of the perimeter wall of the housing, the receiver section being oriented concentrically with the mouth section (fig. 7); and wherein a cigarette 131 is positionable in the well such that smoke may be drawn from the cigarette and through the mouth piece wherein ashes from the cigarette are retained within the housing
Christie does not explicitly disclose the housing length from the first end to the second end, the diameter of the housing, or the diameter of the housing relative to the mouth section of the mouthpiece.  It has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of French to correspond with that of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC YAARY/Examiner, Art Unit 1747